DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 -6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohara US 20200018998 in view of Kotchick US 2003/0090804.
Regarding claim 1, Gohara teaches an electronic display system comprising: a housing (fig. 2 12); a display disposed in the housing; an electronic lens (28) assembly disposed in the housing proximate the display, wherein the electronic lens assembly includes one or more layers including: a reflective polarizer layer(fig. P2), a rotator cell layer (54) cooperating with the reflective polarizer layer, and a linear polarizer layer (P1) cooperating with the rotator cell layer and disposed opposite the reflective polarizer layer; and a controller [0013] disposed in the housing and cooperating with the display and the electronic lens assembly, wherein the controller is configured to adjust the rotator cell layer of the electronic lens assembly between a reflective state in a first mode and a semi-transparent display state in a second mode [0013].  Gohara omits a separate mirror element layer aside from the reflective polarizer layer.  Kotchik teaches a mirror device with both a mirror layer (fig. 9 902) and reflective polarizer layer (901) with improved mirror performance since it will reflect light regardless of 

	Regarding claim 2, Gohara teaches the electronic display system of claim 1 wherein the rotator cell layer further comprises a liquid crystal layer (54), wherein the liquid crystal layer of the rotator cell layer is activated to rotate polarized light by 90 degrees for the reflective state in the first mode [0034] and is deactivated for the semi-transparent display state in the second mode [0032].
	Regarding claim 3, Gohara teaches the electronic display system of claim 1 wherein the display further comprises a backlight (26) and a display element (24) configured to present content, wherein the backlight cooperates with the display element and sources light to generate an image on the display element.
	Regarding claim 4, Gohara teaches the electronic display system of claim 1 further comprising an air gap layer (formed between 21) introduced between the display (24) and the linear polarizer layer of the electronic lens assembly (22). 
	Regarding claim 5, Gohara teaches the electronic display system of claim 5 wherein the air gap layer is introduced between the display element (64) of the display device and a linear polarizer layer (P1) of the electronic lens assembly.
	Regarding claim 6, Gohara teaches the electronic display system of claim 1 further comprising a light sensing system having at least one sensor cooperating with the controller, wherein the at least one sensor receives and detects light from a light source [0013] (states the control circuit has ambient light sensing feature).
	Regarding claim 10, Gohara and Kotchick do not explicitly teach the electronic display system of claim 6 wherein the at least one sensor of the light sensing system includes a first light sensor cooperating with a bezel of the electronic display system and a second sensor disposed on the housing 
	Regarding claim 11, Gohara teaches an electronic mirror assembly comprising: a housing (fig. 2 12); a bezel(28) cooperating with the housing, the bezel defining at least one aperture therein; a display (25) disposed in the housing, wherein the display includes a display element(24) configured to present content and a backlight cooperating (26) with the display element to source light to generate an image on the display element; an electronic lens assembly(22) disposed in the housing proximate the display, wherein the electronic lens assembly includes one or more layers including: a reflective polarizer layer (fig 4 P2) cooperating with the mirror element layer, a rotator cell layer (54) cooperating with the reflective polarizer layer, and a linear polarizer (P1) layer cooperating with the rotator cell layer and disposed opposite the reflective polarizer layer; a light sensing system having at least one sensor that receives and detects light from a light source[0013]; and a controller[0013] disposed in the housing and cooperating with the display, the electronic lens assembly and the light sensing system, wherein the controller is configured to adjust the rotator cell layer of the electronic lens assembly between a reflective state in a first mode and a semi-transparent display state in a second mode in response to input from the light sensing system[0013].  Gohara omits a separate mirror element layer aside from the reflective polarizer layer.  Kotchik teaches a mirror device with both a mirror layer (fig. 9 902) and reflective polarizer layer (901) with improved mirror performance since it will reflect light regardless of polarization state (see [0057].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gohara in view of Kotchick to improve mirror performance
	Regarding claim 12, Gohara teaches the electronic mirror assembly of claim 11 wherein the rotator cell layer further comprises a liquid crystal layer (54), wherein the liquid crystal layer of the rotator cell layer is activated to rotate polarized light by 90 degrees for the reflective state in the first mode [0034] and is deactivated for the semi-transparent display state in the second mode [0032].
s 7-9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohara US 20200018998 in view of Kotchick US 2003/0090804 and further in view of Bai US 2019/0327400.
Regarding claim 7, Gohara and Kotchick teach all the limtiations of claim 7 except the electronic display system of claim 6 wherein the at least one sensor of the light sensing system further comprises an aspherical lens, a light sensor device, and a light pipe defining an optical center, the light pipe having a first end proximate the aspherical lens and a second end proximate the light sensor device.  Bai teaches one sensor of the light sensing system further comprises an aspherical lens (14), a light sensor device, and a light pipe (121) defining an optical center, the light pipe having a first end proximate the aspherical lens and a second end proximate the light sensor (17) device providing sensors with a small footprint [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gohara and Kotchick in view of Bai to enable sensors with a small footprint.
Regarding claim 8, Bai teaches the light sensor device (17) is offset from the optical center of the light pipe and includes a photosensitive area (17)  that receives and detects the light from the light source (L).
Regarding claim 9, the references do not explicitly teach at least one sensor is a logarithmic light sensor.  However logarithmic light sensors will have more dynamic range thereby enabling better performance across very bright and dark situations.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gohara and Kotchick and Bai to incorporate a logarithmic sensor to increase performance across very dark and bright environments.
Regarding claim 13, Gohara and Kotchick teach all the limtiations of claim 13 except the electronic display system of claim 11 wherein the at least one sensor of the light sensing system further comprises an aspherical lens, a light sensor device, and a light pipe defining an optical center, the light 
Regarding claim 14, Bai teaches the light sensor device (17) is offset from the optical center of the light pipe and includes a photosensitive area (17)  that receives and detects the light from the light source (L).
Regarding claim 15, the references do not explicitly teach at least one sensor is a logarithmic light sensor.  However logarithmic light sensors will have more dynamic range thereby enabling better performance across very bright and dark situations.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gohara and Kotchick and Bai to incorporate a logarithmic sensor to increase performance across very dark and bright environments.
Regarding claim 16, Gohara and Kotchick do not explicitly teach the electronic display system of claim 13  wherein the at least one sensor of the light sensing system includes a first light sensor cooperating with a bezel of the electronic display system and a second sensor disposed on the housing opposite the first sensor on the bezel.  However the positioning of the sensor is considered a matter of obvious design choice and one of ordinary skill in the art can easily place the sensors accordingly.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gohara US 20200018998 in view of Bai US 2003/0090804.
Regarding claim 17, Gohara teaches a light sensing system for adjusting a reflective state of an electronic lens assembly of an electronic mirror assembly comprising: at least one sensor a controller cooperating with the at least one sensor, wherein the controller is configured to adjust the electronic 
Gohara does not teach a sensor including: an aspherical lens, a light sensor device, and a light pipe defining an optical center, wherein the light pipe includes a first end proximate the aspherical lens and a second end proximate the light sensor device, wherein the light sensor device is offset from the optical center of the light pipe and includes a photosensitive area that receives and detects the light from the light source.
Bai teaches a sensor including: an aspherical lens (14), a light sensor device (17), and a light pipe (121)defining an optical center, wherein the light pipe includes a first end proximate the aspherical lens and a second end proximate the light sensor device, wherein the light sensor device is offset from the optical center of the light pipe and includes a photosensitive area (17) that receives and detects the light from the light source providing sensors with a small footprint [0003].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gohara and Kotchick in view of Bai to enable sensors with a small footprint.
Regarding claim 18, the references do not explicitly teach at least one sensor is a logarithmic light sensor.  However logarithmic light sensors will have more dynamic range thereby enabling better performance across very bright and dark situations.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Gohara and Bai to incorporate a logarithmic sensor to increase performance across very dark and bright environments.
Regarding claim 19, Gohara and Bai do not explicitly teach the electronic display system of claim 17,  wherein the at least one sensor of the light sensing system includes a first light sensor cooperating with a bezel of the electronic display system and a second sensor disposed on the housing opposite the first sensor on the bezel.  However the positioning of the sensor is considered a matter of obvious design choice and one of ordinary skill in the art can easily place the sensors accordingly.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871